 326DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.-Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a) Post at its business offices and meeting halls, copies of the attached noticemarked "Appendix A." 12Copies of said notice, to be furnished by the RegionalDirector for Region 19, shall, after being duly signed by Respondent's authorizedrepresentatives, be posted by Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to its members are customarily posted.Reasonable stepsshall be taken by Respondent to insure that such notices are not altered, defaced, orcovered by any other material.(b) Sign and mail copies of said notice to the Regional Director for Region 19for posting by Baugh and Miller, those companies willing, at all locations wherenotices to their employees are customarily posted.(c)Notify the Regional Director for Region 19, in writing within 20 days fromthe date of the receipt of this Decision, what steps Respondent has taken to complyherewith 13It is further recommended that unless on or before 20 days from the date of itsreceipt of this Trial Examiner's Decision, Respondent notify the Regional Directorthat he will comply with the foregoing Recommendations, the National Labor Rela-tions Board issue an Order requiring Respondent to take the action aforesaid.12 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order"shallbe substituted for the words "a Decisionand Order."13 Inthe event that this Recommended Order be adopted by the Board, this provisionshallbe modified to read: "Notifysaid RegionalDirector, In writing, within 10 daysfrom the date of this Order, what steps theRespondenthas taken to comply herewith."APPENDIX ANOTICE TO ALL MEMBERS OF PAINTERS LOCAL UNION No. 720, BROTHERHOOD OFPAINTERS, DECORATORS AND PAPERHANGERS OF AMERICA, AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL NOT threaten, coerce, or restrain Baugh Construction Company orany of its subcontractors with picketing a jobsite where an object thereof is toforce or require Baugh to cease doing business with Miller Decorating Company.PAINTERS LOCAL UNION No. 720, BROTHERHOOD OF PAINTERS,DECORATORS AND PAPERHANGERS OF AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with its provi-sions,they may communicate directly with the Board's Regional Office, 327 LoganBuilding, 500 Union Street, Seattle, Washington, Telephone No. 682-4553.Mooney Aircraft,Inc.andLodge 725, International Associationof Machinists,AFL-CIO.Case No. 23-CA-1475.December 23,.1965SUPPLEMENTAL DECISION AND ORDEROn August 9, 1965, Trial Examiner Lloyd Buchanan issued hisTrialExaminer's Supplemental Decision, attached hereto, finding156 NLRB No. 36. MOONEY AIRCRAFT, INC.327the discriminatee,George E. Mays, entitled to a payment of$2,952.30.1Thereafter, the General Counsel and Respondent filed ex-ceptions and briefs, and Respondent filed a reply to the General Coun-sel's statement of exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Trial Examiner's SupplementalDecision, the exceptions, the briefs, and the reply, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner.[The Board ordered that Respondent make whole George E. Maysby payment to him of the amount set forth in the Trial Examiner'sSupplemental Decision.]1The Board by Its Decision and Order of June 5, 1963,Mooney Aircraft,Inc.,142NLRB 942, directed Respondent to make Mays whole for the losses he incurred as aresult of Respondent's unfair labor practice.TRIAL EXAMINER'S SUPPLEMENTAL DECISIONThe United States Circuit Court of Appeals for the Fifth Circuit has,by opiniondated October 21, 1964,1and decree dated November 19, 1964,enforced the Board'sDecision and Order of June 5,1963,2 directing,inter alia,that the Company makeGeorge E.Mays whole for losses resulting from the Company's discrimination againsthim.A hearing was held before Trial Examiner Lloyd Buchanan from May 25through 27,1965,inclusive,on the backpay specification dated April 8, 1965, asamended,and the answer thereto,as amended.Pursuant to leave given to all parties,a brief has been filed by the General Counsel,the time to do so having been extended.Upon the entire record of the hearing,and from my observation of the witnesses,I make the following:FINDINGS OF FACT(WITH REASONS THEREFOR)The evidence received at the hearing covers the period from August 9, 1962, whenMays was discharged,through the first calendar quarter of 1965.Little need besaid concerning the Company's claim that Mays unduly delayed and should not bepaid for the period between November 20, 1964,3when he received the Company'sletteroffering reinstatement,andNovember 27, when he reported for work.Employed approximately 100 miles away(his earnings credited here)and havingmoved his family,Mays did not unreasonably delay action for reinstatement.TheCompany evidently recognized this when it called for his return within 5 workingdays and raised no question of delay on November 27.Mays was himself a poor witness.Itwill suffice at the moment to note his fre-quent inability to recall.But as with respect to his absences,more definite andreliable evidence was at times available than that which the witness could himselfoffer.A. Promotion to leadman;welding workI find, on the basis of the credited testimony,thatMays was entitled to and, hadhe not been discriminatorily discharged,would have been promoted to leadman onAugust 3, 1964,when Fritz and Stephens, each formerly a mechanic A like Mays,1 337 F. 2d 605.2 142 NLRB 942.3The CompanyIn its answer carried computationsthrough November 21. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere so promoted.Mays' seniority admittedly warranted such promotion beforeeither of the other two were promoted, and the Company has failed in its defensethat he lacked either ability or efficiency.I could not properly, nor do I, set up my own judgment concerning Mays' quali-fications or, in the terms of the collective-bargaining agreement, his ability or effi-ciency on the basis of which alone the Company could ignore his seniority rights.Nor could I, even if so inclined, compare him, his initiative, etc., with Fritz orStephens, who have not appeared before me, and their work and personal qualifica-tions.But I do not credit the Company's attempts to downgrade Mays insofar ashis relative ability and efficiency are concerned.Harmon, the Company's vice president in charge of engineering and manufacturing,first testified thatMays lacked initiative and leadership qualities, and made briefreference to Fritz' and Stephens' technical abilities. (He did not suggest that Mayshad at any time or on any assignment through the years of his employment showninsufficient ability.)Later, after it was pointed out that in a failure to promoteMays the significant issue would be not merely his qualifications or lack of thembut what the Company considered and evaluated at the time when he should havebeen promoted or when he returned to work 3 months thereafter, Harmon wasrecalled by counsel for the Company and asked to check the list of leadman qualifica-tions.As to most of these he disclaimed personal knowledge, thus largely minimizinghis earlier attempt at comparison with Fritz and Stephens, (To whatever extent itmay be covered in the Company's listed qualifications, technical ability is not listed.This may be because the Company assumes and recognizes such ability in all of itsclassA mechanics.)Among the qualifications concerning which Harmon claimed to have personalknowledge are such intangible and subjectively rated items as leadership ability,proper attitude toward company objectives, aggressiveness (desirable as it manifestsitself in doing more work and "the ability to impart this to other employees;" not atall desirable in the Company's eyes, as has been found, when it manifests itself inunion activities), and "in the opinion of management, capability of future develop-ment" and promotion.To the extent that such an objective and demonstrable item as helping others isconcerned, Carney 4 himself testified that Mays was among those who taught himto weld.Harmon's criticism now was that Mays has not "completely" trained anyemployee, this in the absence of evidence that he could have or that anyone in theplant has himself completely trained any employee.As for ambition and initiative,Harmon as he testified appeared to be not at all impressed by the fact that Mays hadcompleted a blueprint reading course and had passed welder's tests.It is evident that Harmon was straining here to prove more than he could showand more than he had claimed the day before as the reasons for not promoting Maysto leadman.Having thus told us that he had considered at the time of reinstatementon November 27, 1964, the various qualifications for leadman, Harmon proceededto listMays' shortcomings as compared with Fritz and Stephens.Harmon thereaftertold us that he discussed the qualifications of the three men with his supervisors andthat this occurred immediately after Mays filed a grievance in February 1965 becausehe had not been made leadman; and that he had not considered Mays for leadmanbefore that time.In this connection Cox, Mays' foreman, testified that when Mays told him oneafternoonsincehis return that he would like to go back to welding work instead ofpainting off by himself, he replied that Mays was not getting along with others (thisisone of the listed leadman qualifications) and was doing a good job by himself.Despite the latter praiseworthy element, Cox without citing proof or instances, main-tained that Mays requires close supervision "sometimes."With the history of com-pany discrimination and in the absence of details or explanation concerning Mays'alleged inability to get along with his fellow employees, a reasonable inference wouldbe, if inference be necessary, that the remark about getting along with others referredtoMays' organizational activities and reverberations therefrom; certainly there is noproof here of any failure by Mays to get along with others.Actually, the Companyhas not given him the opportunity to show such a shortcoming as it has generallyassignedhim to work alone since his reinstatement.Called presumably to justify the failure to promote Mays, Tonnessen, the Com-pany's production superintendent, testified that he observed Mays more prior to hisdischarge than he has since his return.Aside from his emphasis on subjective items4We shall noteInfrathat,with respect to both reinstatement to his former job andcomparison of earnings,Mays shouldin the alternative have been assigned to weldingwork since hisreturn. MOONEY AIRCRAFT, INC.329which are not susceptible of proof and which I do not credit,and failure to testifyconcerning any observed failure by Mays to measure up, Tonnessen strengthened thediscriminatee's position as be referred to ability to follow drawings and impelled meto receive in evidence exhibits which cited Mays' completion of a blueprint readingcourse, which I had theretofore rejected as not having been shown to be connectedwith the work under consideration.(The list of leadman qualifications, whichincludes this ability,was thereafter offered by the Company and received.)The only other witness called in this connection by the Company was Leas, themanufacturing plant engineer;who testified that since Mays' return he has observedhim, Fritz, and Stephens but not as much as has been done by "direct supervision,"this evidently referring to Cox.Again we have been regaled with subjective con-clusions such as aggressiveness and ability to "carry the ball."Leas did tell us, tojustify the denial of welding work to Mays since his return, that he requires closesupervision (although admittedly less knowledgeable, he was more definite con-cerning this than had been Cox, who preceded him on the stand) but that painting callsfor a minimum of this.However much or little supervision he requires, the factremains that Mays works alone and is apparently relied on not to loaf on this work,which he does not want to perform.While decision on the leadman issue makes it unnecessary to answer the questionwhether Mays should have been assigned to welding and other duties generallyperformed instead of being banished and sentenced to work alone on painting, thevery attempts to minimize the time he spent on welding before his discharge and histestimony that he had instructed Carney, which the latter confirmed, underscore thenature and extent of the Company's animus; and this stands out more clearly as thedominant factor rather than the generally subjective attempts to minimize Mays'qualifications.Significantly, although it has been held that Mays' absences did not in fact promptor warrant his discharge in 1962, they could be cited, even if they were excused, as anitem militating against his promotion since absence of a leadman might be shownto be more serious than that of a mechanic. But this latter was not shown, andamong the factors which the Company emphasized that of absences was not included.(Here again I do not set up my own opinion of what might be a significant factorwhen the Company did not.) In fact, when comparison was made among Mays',Fritz' and Stephens' 1962 absences, it was done by Andrus, the Company's assistantpersonnel manager, in connection with her testimony concerning his absences whileemployed elsewhere, as he had himself acknowledged them. This, as we shall furthernote, appeared to be done in connection with the issue of absenteeism as it affectsbackpay, not to show that she considered Mays' absences as a reason for not promot-ing him.As she following this with testimony concerning a conversation with Mayswith respect to his qualifications, she also cited his alleged attitude or appearance ofbelligerence and an objective factor, his lesser experience before coming to work forthe Company, of which moreinfra.Undertaking to explain Mays' relative short-comings, she did not even here cite the absence factor, which is supported by theevidence and could have been argued as having swayed the Company were theexplanation for not promoting Mays other than pretextual.We recall that Harmon tried to minimize Mays' ability to train others, by injectingthe factor of complete training; and that he later undertook to expand on Mays' lackof qualifications for leadman.Casting further light on Harmon's reliability on thestand, we recall further his testimony first that, comparing Mays' qualifications withthose of Fritz and Stephens, he had considered these when Mays returned to work inNovember; but then that he had not considered Mavs for leadman until after theFebruary 1965 grievance had been filed.While I have found that Mays was a poorwitness, his satisfactory work on the job and his seniority stand as facts.The burdenshifted to the Company to support its claim that he lacked ability and efficiency, andI do not credit the testimony submitted in support of the claim.The defense in the unfair labor proceeding did not go to such alleged shortcomingsinMays as lack of initiative.Nor do I credit the present claims that his ability andefficiency are less than those of Fritz and Stephens.As for the testimony that thelatter two had more experience before entering the Company's employ, this wouldindeed constitute a novel argument: that we ignore the Company's admitted recog-nition of seniority.(It stands uncontradicted that, when it was recently pointed outthatMays had shown leadership ability at Loadcraft and in the National Guard, theCompany's reply was that activities elsewhere are not pertinent.)The Company's motivation and the reason for its failure to promote Mays can beunderstood in the light of its longstanding animus as previously found.Testimonythat various former strikers or stewards (aside from the greater indicated extent of 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDMays' activities and representation of the Union)have not been discriminated againstdoes not overcome the proof of discrimination previously found and again shown.There is sufficient basis for inferring,from Mays' union activity,the Company'sknowledge thereof, and the pretextual nature of the explanation or defense offered,that the Company's actions vis-a-visMays and its failure to comply with the rein-statement order were themselves discriminatory.This finding is further supportedby the finding,in the proceeding out of which our inquiry arises, that the Company'shostility is,inter alia,"continuing"in character.It is clearly so even without con-sideration of the delay in raising Mays to $1.95 and the refusal to grant his requestfor leave of absence before returning to the Company;and aside from any allegedthreat to discriminate,which Harmon denied. The Company has failed to complywith the reinstatement order.If it be argued that there are two leadmen and no more are needed,the answer isthat any problem thus created is of the Company's making and that the evidence showsthat but for the discrimination against him Mays would have been working at theplant and received the promotion.If as Harmon detailed,the Company failed toconsider Mays for leadman when he returned,we do not even reach the question ofhis comparative ability.His qualifications and entitlement to promotion accepted, Mays can better thananyone else proceed to show by absences or otherwise that he should not be retainedas leadman.This is noted not to encourage further discrimination against him; itmay prompt him to avoid that possible ground for subsequent and lawful demotion.No more than we are concerned with what might have been done as distinguished fromwhat the credible evidence shows was done here, do we now anticipate either dere-liction by Mays or discrimination by the Company.My own impression of Mays'qualification with respect to initiative,leadership,proper aggressiveness,etc.,beingquite irrelevant, this decision is based on the evidence received and without anticipat-ing future acts or events.The suggestion was made at the hearing that the case besettled if some basis agreeable to the parties could be found.But it is not anyone'sfunction,certainly not mine, to mediate at this stage.Nor is this a prescription forinstant paradise.Itmerely declares the status and the relationship which wouldobtain but for the discrimination against Mays.I shall not resist theurgeto express my feeling that, were this an attempt"to makeeveryone happy," that might more nearly be accomplished by a compromise withcertain backpay findings and a denial of the claim for promotion to leadman.But theevidence before us and the apparent attitude of the parties as disclosed,the immediatefacts and the perspective before us,indicate that, but for the discrimination, Mayswould have been promoted.Because considerable time was spent at the hearing in connection with the alterna-tive claim for welding work,and because backpay figures were received in this con-nection, it may be helpful at this time to cover the issue,which would face us but forthe leadman promotions.Whatever the greater percentage to which Mays testifiedin this respect,whatever other percentages were testified to, and whatever the totalamount of welding which had been performed in the maintenance department, it isclear from Foreman Cox's testimony that prior to his discharge Mays had done halfof all of the welding in the department,and therefore more than that done by any ofthe other five mechanics who shared in that work.We recall that he had admittedlyhelped train Carney, who has been doing most of the welding since Mays' return.But the Company has now denied him welding work. Except for approximately3 hours of welding on two small jobs and various odd jobs during the first month afterhis return,Mays has been assigned to painting,which does not call for overtime andhad previously been rotated among the men;and this although he asked to go backto welding.It begs the question to argue that he has lost opportunity for overtimebecause painting does not requireit;bythe very assignment(such work is also doneby class B mechanics)the Company has discriminated and failed to offer properreinstatement.Mays' ability as a welder is not questioned,and his reinstatementrights to such work as well as to overtime earnings therein are clear.As in connec-tion with its failure to promote him to leadman,so with respect to refusal to assignMays to welding has the Company manifested its continuing discriminatory attitude.There remains in this proceeding only to find the amount of backpay due Mays.B.Grossstraight-time backpay and absencesThe gross backpay due Mays is properly computed on the basis of the straight-timepay, overtime pay, and incentive pay received by representative employees, less MOONEY AIRCRAFT, INC.331deduction for absences recognized from Mays' absentee record.The question in thisconnection, omitting for the moment the issue of diminution of overtime is whetherFritz and Stephens are representative from August 3, 1964, when they were promotedto leadman.5 Since this question has been answered in the affirmative, we shall takethe gross backpay figures set forth in the amended specification, with modifications asindicatedinfrafor absences and overtime.After testifying that he was absent only 2 days while employed by another employer,Loadcraft, in 1963, Mays adopted (he assumed its correctness) a sheet 6 whichlisted, in addition to those 2 days, 10 working days marked "Military Leave" and 91/2other days of absence.Without exact figures, it appears reasonable 7 to deduct fromthe specification gross backpay figures 91/2/260ths or 3.6 percent as representativeof Mays' absences through the period before us in addition to any prior deduction forabsences made by the General Counsel. This will be reflected in the gross backpayfigures set forth in the attached Appendix.While the work year consists of some 260days, the General Counsel does not appear to have had knowledge of the 91/2 days(in fact he has resisted reference to them) beyond Mays' annual military leave of 10working days and the 2 days which he admitted. I have not overlooked the figuressubmitted for 1962 up to the date of discharge and the marked disparity in absencesamong Mays, Fritz, and Stephens.But these cover what appears to have been aspecial situation, when Mays was incapacitated by burns.There is no indicationthat the only full year figures available, for 1963, are not representative.Further,the total of 211/2 days of absence at Loadcraft is close to the 9 to 10 percent absencefactor based on Mays' absences and taken by the Company in. deducting 16.5 hoursin each month of some 173 working hours; and while the Company's deduction (initsmechanic A computations) are applied to base pay only, the slightly lower deduc-tion here (including that previously taken by the General Counsel) will be appliedto the specification figures, which cover both base pay and overtime pay.The additional deduction of 91/2/260ths herein indicated as reasonable should bemade even though counsel for the Company agreed that, in the event that it be foundthat Mays is entitled to backpay as a leadman from August 3, 1964, he has no alterna-tive to accepting the General Counsel's figures (as noted, these could not have includedthe additional absences which Mays recognized) concerning this since the Companyhad submitted none.As for evidence that Mays' attendance record has improved since his return, thisis all to the good insofar as his current and future value to the Company is concerned.Should full reinstatement be delayed, a different computation may be necessary.But however clever this afterthought presentation, it does not warrant codificationfor the time being of the reasonable absence. formula based on his 1962 and 1963records as noted. (Whether or not either side had reliable information concerning'Mays' absences elsewhere in 1964 prior to his reinstatement, none was presented.).Noted on the record were various gross backpay figures which the parties agreedon asacceptable (aside from the issue of diminution of overtime) if Mays is notentitled to the position of leadman; as noted, they .were arrived at on the basis of'16.5 hours of absence per month applied to base pay. But these alternative figuresto leadman but for the- discrimination against him.C. Diminution of overtimeThe Company claims, as Harmon first sought to show and as Tonnessen suggested,thatMays was not replaced and that the overtime worked by each of the class Amechanics after Mays' discharge would have been diminished and in some calendarquarters would have been nonexistent had the amount of work and total of workingaWhichever figures are-accepted,'the parties do not dispute the item of incentive pay,which counsel for the Company set forth by payroll periods. It was agreed that' theGeneral Counsel's average of 2 percent is approximately equivalent.We can but guess at'the source of this sheet.It should be unnecessary to point, outthat reliance is placed not on the sheet itself but on Mays' adoption of. It, which pro-vided the necessary foundation.While be said only what-he did not recall but assumedthat the sheet was correct,itwas quite evident that, after examination of 'it, he acceptedit as correct despite his earlier different testimony.7N.L.R.B.v.SartarikIno.,227'F. 2d 190, 192-193(C.A: 8). 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime been shared by Mays the overtime would have been reduced by the amount oftime Mays would have worked.Were this so, we would expect a marked increasein overtime immediately after the discharge.This, as we shall see, did not occur.8On the other hand, if as Harmon later indicated, Mays was replaced, the overtimewas not increased by his absence and therefore is not to be computed as if diminishedby his presence on the job. (Later still, Harmon told us that during each period andat all times there would have been one more class A mechanic had Mays not beenterminated: he was not replaced.)According to Harmon, no new mechanics werehired in the maintenance department after Mays' discharge, but two class B mechanicswere promoted as they became eligible; these would have been promoted anyway sothat, had Mays been there, there would have been one more mechanic and thereforeless overtime for each; a new class A mechanic (or two) thereafter did work whichMays would have done, thus replacing him.Only in the sense that promotion of thesetwo was inevitable or routine can there be any basis for a claim that Mays was notlater replaced.If the question whether Mays was replaced appears confused, thisstems from Harmon's contradictory statements and perhaps from the differencebetween a new hiring to take Mays' place and assignment of another to do his work.We do not know how the work was apportioned or to whom; whatever was done, weshall next note that the few class A mechanics who were there after his dischargewere not thereupon called on for more overtime work.With respect to the amount of overtime worked during the month immediatelypreceding Mays' discharge and the month after it the figures on the amount of over-time worked intot0and per man show that, so far from increasing because Mays wasno longer there (this is the basis for the "diminution" claim), overtime decreased.We have no explanation for this: we cannot speculate whether Mays' work was takenover by one or more other mechanics or even by supervisors. But whatever the facts,no basis is provided for a claim that overtime per man was increased because Mayswas no longer there and that it should therefore be computed at a lower figure if hebe included.While overtime later materially increased, this does not reflect anyshortage of manpower immediately after Mays was discharged.We can only specu-late whether other factors, such as variation in orders and assignment of availablemanpower according to the Company's discretion affected the amount of overtimeat any period.The argument that overtime was increased because Mays was termi-nated and would therefore have been diminished had he been there is not supportedby the facts and figures before us.At this point it should be noted, contrary to Har-mon's testimony that Mays' work was done by the class B men who were promoted,that the first promotion after his discharge occurred in December and the secondinMay 1963.As for inevitability of promotion, Harmon told us that a class B mechanic mustserve a 56-day probationary period before he becomes eligible for promotion to classA; if be is efficient and capable, he could be promoted at the end of ,the probationaryperiod, and the Company would like all to get to class A as soon as possible; and thatthey are promoted when the supervisors feel that they have met the requirements.Here is a nebulous, certainly subjective basis for relying on alleged promotions.These are not inevitable or fixed as to time as Harmon's testimony, that the tworeferred to would have been promoted anyway suggested.How many class Amechanics there would have been had Mays not been discharged would depend onhow many class B men the supervisors, considering all factors, would decide to pro-mote from among those eligible, a decision which might be made at any time afterthe probationary periods.It should be pointed out further that the entire argument that overtime work isaffected by the number of class A mechanics is fallacious. It is clear that class Bmen assist class A, and that they work together on maintenance.Conclusions as to8 Any later increase would be remote and not probative since it could be due to a hostof intervening factors.Harmon told us that while Mays was away (covering a 2-yearperiod, this is of little help in determining whether the work which Mays would havedone was divided among the remaining mechanics without replacement) the number ofclass A mechanics increased slightly but less than did overall employment.He thereaftertestified to a marked disproportion between the increase in the number of class Amechanics and the increase in the total number of employees since August 9, 1962.Nomore than such disproportion is seriously affected by addition or subtraction of one class Amechanic does it cast light on the number of mechanics who would have been employedhad Mays not been discharged ; nor therefore on the amount of overtime he would haveworked. MOONEY AIRCRAFT, INC.333availability of men and need for overtime therefore cannot be based on the numberof class A men alone. Even were it shown that the total amount of work did notvary (or was proportionately the same), assignment of class B men would alsoaffect the amount of overtime work done by those in class A.There is not sufficient proof that fewer mechanics were employed during the periodof more than 2 years when Mays was not at the plant than would have been had hebeen there.The Company's claim for diminution of overtime has not been sustained.D. Interim earnings and allowable expensesNo issue has been raised concerning gross interim earnings or the amounts shownon the specification as received in employment elsewhere (or at the Respondent Com-pany since November 28, 1964), during the respective quarters of the backpay period.Mays testified that during the 2 or 3 weeks immediately following his discharge hemade some half dozen trips, for a total mileage of 720,, to San Antonio, where hesought work and registered at the unemployment compensation office.He thenfound employment, but from the earnings credited in the specification $72 is to bededucted as travel expense on the trips to San Antonio.His earnings on that job weresmall, and he thereafter found better employment in Brady, Texas, where he wasemployed from the fourth quarter of 1962 into the fourth quarter of 1964. The onlymoving or travel expenses claimed here are for rental of a trailer and a one-way tripto Brady, for a reasonable total of $27.It is further claimed that, some 6 months after he left Kerrville (which wouldbring us to the spring of 1963), financial difficulties brought on by the dischargecompelled Mays to sell rental property which he owned in Kerrville.This includeda house and two apartments, one of which he had himself occupied.Having told astranger and prospective purchaser who offered $1,000 that his investment in theproperty by that time totaled $1,500, Mays sold the property to his father-in-law for$300, claiming that he had not received any other offer.I find from the credible testimony that the property was generally occupied andthat there was no such rental loss as to compel sale of the property as Mays claimed.It appears and I find that the property was easily rentable for more than enough tocover the necessary charges.Mays' intrafamily transaction culminated in sale of theproperty for $1,500 a few months later to the prospective purchaser mentioned aboveand whom he had overlooked in his testimony.The General Counsel has not sustained his burden of showing that Mays' incomefrom the property did not cover the necessary payments and that any loss sustainedwas occasioned by his discharge and move to Brady; nor do I credit Mays' testimonythat he sustained a loss as claimed on transfer of the property to his father-in-law.Not only did the purchaser from the latter pay $1,500 for the equity, the amountwhich Mays had paid (we have no information concerning extent or cost of improve-ments as against income while Mays and his relative had title), but it does notcredibly appear that the discharge compelled Mays to sell. I disallow the claimeddeduction of $2,325 from Mays' interim earnings for the first quarter of 1963.I find that the backpay obligation to Mays through and including the first quarterof 1965, as herein found and computed in the attached Appendix, will be dischargedby payment to him of the amount of $2,952.30, with appropriate interest and minusthe tax withholding required by Federal and State laws.Upon the basis of the above findings of fact and upon the entire record in thisproceeding, I make the following:CONCLUSIONS OF LAW1.Mays has been, since August 3, 1964, and is entitled to promotion to leadman.2.The next backpay due from the Company to Mays through March 31, 1965, is$2,952.30.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, I recommend that the Resoondent, Mooney Aircraft, Inc.,Kerrville, Texas, its officers, agents, successors, and assigns, shall:1.Promote George E. Mays to leadman and make him whole for any loss of paysuffered (through March 31, 1965), by payment to him of the amount of $2,952.30,with interest and minus the tax withholding required by Federal and State laws. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARD2:Notifythe RegionalDirectorfor Region 23, in writing,within 20 days from thedate of this Supplemental Decision,whatstepshave been taken to comply herewith s,O In the event that this Recommended Orderbe adopted by the Board, this provisionshall be modifiedto read: "NotifysaidRegional Director, in writing, within 10 days fromthe date of thisOrder, whatsteps the Respondenthas taken to comply herewith."APPENDIX.3d quarter 1962 (commencing August 9, 1962)Gross backpay due--------------------------------------------$626.87Less interimearnings_________________________________$351.00Minus expenses allowed_______________________________72.00Net interimearnings___________________________________________279.00Net backpay due_______________________________________347.874th quarter 1962Gross backpay due--------------------------------------------1,092.17Lessinterim earnings($565.50; $146.40) ----------------711.90Minus expensesallowed_______________________________27.00Net interimearnings________________________________________684.90Net backpay due-----------------------------------------------407.271st quarter 1963Gross backpay due_____________________________________________1,212.87Less interim earnings___________________________________________1,149.80Net backpay due----------------------------------------------63.072d quarter 1963Gross backpay due____________________________________________1,028.47Less interimearnings___________________________________________955.85Net backpay due----------------------------------------------72.623d quarter 1963Gross backpaydue____________________________________________1,166.31Less interim earnings------------------------------------------844.55Net backpay due----------------------------------------------321.764th quarter 1963Gross backpaydue ---------- --______________________________1,137.71Less interimearnings-------------------------------------------935.92Net backpay due----------------------------------------------201.791st quarter 1964Gross backpay due____________________________________________1,348.25Less interimearnings-------------------------------------------1,147.20Net backpay due-----------------------------------------------201.052d quarter' 1964'-Gross backpay due_1,279.57Less.interim earnings_____________________________1,036.60Net backpay due----------------------------------------------242.973d quarter1964Gross backpay due_____________________________________________1,606.17Less interimearnings___________________________________________985.11Net backpay due---------------------------------------------621.06 ASSOCIATED TRANSPORT, INC.335APPENDIX-Continued4th quarter 1964Gross backpay due_________________$1,499.02Less interimearnings1, 200. 91Net backpay due----------------------------------------------298.111st quarter 1965Gross backpay due____1,708.21Less interimearnings__________________________________________ 1,533.48Net backpaydue----------------------------------------------174.73Associated Transport,Inc.andHarold C. JamesLocal 182, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(Associated TransportInc.)andHarold C. James.Cases Nos. 3-CA-9663 and 3-CB-839.December 27,1965DECISION AND ORDER.On September 17, 1965, Trial Examiner Lowell Goerlich issued hisDecision herein, finding that Respondent Union had engaged in andwas engaging in certain unfair labor practices alleged in the complaintand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He also found that the Union had not engaged in other unfairlabor practices alleged.He further found that Respondent Employerhad not engaged in unfair labor practices and recommended that thecomplaint be dismissed as to it.Thereafter Respondent Union filedexceptions to the Decision and the General Counsel filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds thatno prejudicialerror was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin these cases, and finds merit in the General Counsel's exceptions.Accordingly, the Board adopts the Trial Examiner's findings, con-clusions, and recommendations only to the extent consistent with thefollowing.The complaint alleged in substance that Respondent Union hadcausedRespondent Employer to discharge the Charging Party,156 NLRB No. 23.